To compel respondent, a supervisor, to include certain lands upon the assessment roll.
Denied April 21, 1891, without costs.
Despondent refused to include the lands because the same had by an act of the legislature, approved March 25, 1891, been detached from that township and formed into a separate township. Delator contended that said act was unconstitutional because it provided that the first annual meeting for the election of officers should be held on the first Monday of .May, 1891, and that in consequence the residents of that territory were deprived of the constitutional right to vote at the April election.